Name: 96/265/EC: Commission Decision of 1 April 1996 amending Decision 95/124/EC establishing the list of approved fish farms in Germany (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  health;  agricultural activity;  fisheries;  technology and technical regulations
 Date Published: 1996-04-12

 Avis juridique important|31996D026596/265/EC: Commission Decision of 1 April 1996 amending Decision 95/124/EC establishing the list of approved fish farms in Germany (Text with EEA relevance) Official Journal L 091 , 12/04/1996 P. 0072 - 0073COMMISSION DECISION of 1 April 1996 amending Decision 95/124/EC establishing the list of approved fish farms in Germany (Text with EEA relevance) (96/265/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), as last amended by Directive 95/22/EC (2), and in particular Article 6 thereof,Whereas the Member States may obtain the status of approved farm free of certain fish diseases for fish farms situated in non-approved zones;Whereas Germany, by letters of 3 July 1995, 18 September 1995 and 9 February 1996, submitted to the Commission the justifications for obtaining the status of approved farm in a non-approved zone in respect of infectious haematopoietic necrosis (IHN) and viral haemorrhagic septicaemia (VHS) for certain fish farms situated in Baden-WÃ ¼rttemberg and Nordrhein-Westfalen, as well as the national rules ensuring compliance with the rules on maintenance of approval;Whereas the Commission examined the justifications notified by Germany for each farm;Whereas the result of this examination is that certain farms in question meet all the requirements of Article 6 of Directive 91/67/EEC; whereas some farms do not meet all of these requirements, and in particular those concerning the sampling programme;Whereas the list of approved farms as laid down in the Annex to Decision 95/124/EC (3) should be completed;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The following sections are added to the Annex to Decision 95/124/EC:'III. Farms in Baden-WÃ ¼rttemberg:1. Kurt BÃ ¼hler72419 Riedlingen/Neufra2. Walter Dietmayer72501 Gammertingen3. Heiner Feldmann88630 Pfullendorfsite "Bad Waldsee"4. Heiner Feldmann88630 Pfullendorfsite "Bergatreute"5. Walter Jenz72649 Wolfschlugen6. Peter Schmaus88410 Steinental/Hauerz7. Josef Schnetz88263 Horgenzell8. Erwin Steinhart72513 Hettingen9. Hugo Strobel72505 Hausen am Andelsbach10. Reinhard Lenz64759 Sensbachtal11. Peter Hofer78727 Aistaig/Oberndorfsite "Sulzbach"12. Peter Hofer78727 Aistaig/Oberndorfsite "Oberer Lautenbach"13. Peter Hofer78727 Aistaig/Oberndorfsite "Unterer Lautenbach"14. Peter Hofer78727 Aistaig/Oberndorfsite "Schelklingen"15. Hubert Schuppert88454 Unteressendorf16. Johannes Dreier88299 Leutkirch/Hebratshofen17. Eugen StÃ ¶rk88348 Saulgau18. Erwin Steinhart73312 Geislingen/St.IV. Farms in Nordrhein-Westfalen1. Wolfgang Lindhorst-Emme33758 SchloÃ  Holte-Stukenbrocksite "Hirschquelle"2. Wolfgang Lindhorst-Emme33758 SchloÃ  Holte-Stukenbrocksite "Am Oelbach"`Article 2 This Decision is addressed to the Member States.Done at Brussels, 1 April 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 46, 19. 2. 1991, p. 1.(2) OJ No L 243, 11. 10. 1995, p. 1.(3) OJ No L 84, 14. 4. 1995, p. 6.